Third District Court of Appeal
                               State of Florida

                        Opinion filed March 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0133
                       Lower Tribunal No. 19-11967
                          ________________


                          Hilda Rivera, et al.,
                                 Appellants,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Alexander
Bokor, Judge.

      Font & Nelson, PLLC, and Frantz C. Nelson (Fort Lauderdale), for
appellants.

    Link & Rockenbach, P.A., and Kara Rockenbach Link, and Daniel M.
Schwarz (West Palm Beach), for appellee.


Before LOGUE, LINDSEY, and MILLER, JJ.

     PER CURIAM

     Affirmed.